Title: To Thomas Jefferson from James Monroe, 4 March 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmd. March 4. 1800.

You will have heard of the death of Mr. R.B. before this reaches you. On my arrival here the engagmt. in his favor became due, & as a judgment stood agnst me on a forthcoming bond I was forced to pay the amt. wh. was £651.—I notified to Francis Brooke his brother, that he stood indebted to you for this act of friendship £100., to two other gentln. in a like sum, each, and to me for the balance. You will recollect you advanc’d for me some time since to Mr. Kenney £30. so that you owe me on the above advance £70. I am just going on a flying visit to albemarle to look into my affrs. It is possible I may sell my plantation above charlottesville while up. If I do I shall not want the above sum till I see you, of wh. will inform you on my return. yr. friend & servant

Jas. Monroe

